Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is responsive to the Amendment and Remarks filed 10 September 2021. Claims 1, 4, and 6-24 remain pending and presently under consideration in this application. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shuji Yoshizaki on 13 September 2021.

The application has been amended as follows: 

In line 14 of claim 1, change “Rd” to --Rd--, and change “Pe” to --Pe--.
In line 4 of claim 7, delete “(“ before “in”, and, in the ultimate line of claim 7, delete “)” before the “.”.
In line 5 of claim 8, delete “(“ before “in”, and, in the ultimate line of claim 8, delete “)” before the “.”.
In line 7 of claim 9 on page 8 of the claims filed 09/10/21, delete “(“ before “in”. In line 2 of claim 9 on page 9 of the claims filed 09/10/21, delete “(“ before “in”.
In line 10 of claim 9 on page 9 of the claims filed 09/10/21, delete “(“ before “in”.In the penultimate line of claim 9 delete “(” before “in”.
In the ultimate line of claim 9 delete “)” before the “.”.
In line 1 in each of claims 19 and 20, delete “used as”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722